C. A. Fed. Cir. Having been advised by The Chief Justice that he now realizes that he should have recused himself from participation in this case, and does now recuse himself, the Court vacates its order of Monday, October 31, 2005 [ante, p. 975]. The Court has reconsidered, the petition for writ of certiorari, which is granted limited to Question 3 as presented by the petition. The Chief Justice has not participated in the vote to withdraw the order of October 31, 2005, or in the instant reconsideration of the petition for writ of certiorari.